﻿Since Luxembourg is President of the Council of Ministers of the European Community and the Political Cooperation Council for the second half of this year, I have the honour of addressing this Assembly on behalf of the nine countries of the European Community.
2.	As we embark upon the work of the thirty-fifth session of the General Assembly, I am particularly happy to convey to you, Mr. President, the very sincere congratulations of the nine member countries of the European Community on your election to the presidency at this session.
3.	I take a particular personal pleasure in seeing a personality of your stature enjoying the unanimous confidence of the international community. Having had the opportunity to work with you on numerous occasions and having on each occasion appreciated both your professional and personal qualities, I am convinced that your commitment to serving the ideals which we all share is a good augury for the work of this thirty-fifth session of the General Assembly. I should like to extend to you, together with our wishes for your success, the assurances of our loyal and sustained cooperation.
4.	I should also like to convey my warmest congratulations and express my utmost admiration to the outgoing President, Mr. Salim Ahmed Salim, for the extraordinary expertise and mastery with which he conducted the proceedings not only of the thirty-fourth session of the General Assembly, but also of the three special sessions that have been held this year.
5.	Lastly, it would be remiss of me not to mention the merits and the tireless efforts of the Secretary General, whom we wish to encourage most warmly to persevere in his noble task, which is that of reconciling, for the greatest benefit of us all, the often divergent interests within this Organization.
6.	The admission of new Members to our Organization is always an occasion of rejoicing for us, because it brings us ever a little closer to our common goal, that of universality. Just a few weeks ago, during the eleventh special session of the General Assembly, Zimbabwe joined us here. Today we see with deep satisfaction Saint Vincent and the Grenadines taking its place among us. We are convinced that this new Member will make a notable contribution to the realization of our common ideals. On behalf of the nine member countries of the European Community, I should like to extend the hand of brotherhood to Saint Vincent and the Grenadines, and to assure them of our full and wholehearted cooperation.
7.	The general debate in this Assembly is an opportunity for all delegations to define their positions in the present situation of the world as compared with the past, and also as it relates to what awaits us in the future. Sometimes, we may have a tendency to prefer clear-cut change to vague, slow moving evolution.
8.	The year that has gone by since the autumn of 1979 has certainly not been lacking in important events. Yet international relations in the world were probably not marked in a decisive way by isolated events. The basic characteristic seems to us to be the need to provide appropriate responses to new problems that arise, both in the political field and in the economic and social field. That process, although not without its difficulties, is nevertheless an inevitable one.
9.	There is an increasingly widespread perception of the interdependence of States in the world, and of their vital need to increase and improve their cooperation.
10.	In the face of this interdependence, which must be taken into account in the everyday reality of international relations, we can adopt one of two paths. The first, a brutal one unworthy of civilized man, consists in freeing ourselves from our own independence by making others even more dependent upon ourselves, that is, upon our goodwill. The history of the world since the Second World War has taught us that this path is a dead end and that it should no longer be seen as applicable to the future.
11.	The other path is that of the search for negotiated solutions, with the aim of reconciling, in respect for the principles of the United Nations Charter, the essential and legitimate interests of all parties. Freely accepted by them, this is the path that we are attempting to follow within this Organization. 
12.	It is also the path which the nine countries have chosen to take within the European Community. By its very existence the Community has demonstrated that it is possible to create an ever closer union among peoples and countries that were in the past rent apart by particularly bloody wars,
13.	The fact that the nine countries are soon to become ten at the beginning of next year, upon the admission of Greece, and are also waiting to welcome Spain and Portugal, illustrates our outward looking policy, which is also reflected in our cooperation with other States and groups of States. As an example, I would recall in this connection the signing of the ACPEEC Convention on 31 October 1979, at Lome, between the Community and 59 States of Africa, the Caribbean and the Pacific, and the signing of a cooperation agreement with the Association of Southeast Asian Nations [ASEAN] in the course of the past year. 
14.	With regard to world economic problems, the Community intends to make a contribution in keeping with its potential and its ideals. It will strive to face its own problems in the interest of the international community as a whole.
15.	In the face of the slowdown in the growth rate, which is likely to be very marked in industrialized regions this year, the Community is determined to contribute to the strengthening of an open and multilateral international commercial system. We particularly hope that all the problems that may arise in its relations with its partners will find solutions that are in keeping with the content and spirit of the results of the recent multilateral commercial negotiations.
16.	The European Community has embarked on a resolute course of action to reduce the dependence of its own economy with regard to oil consumption. Its action is based primarily on the search for economic growth that would be accompanied by a considerably less rapid growth in energy consumption brought about by economizing on energy. Considerable progress in this direction is already becoming apparent.
17.	Putting into effect its commitment strictly to limit its reliance on world oil resources, the European Community has set a limit for its oil consumption at the end of this decade. In order to attain this goal, many activities are being undertaken to replace oil by other resources. Thus, in the field of the production of electricity, no new oil based power stations will be constructed. Nuclear energy and coal are progressively taking the place previously occupied by oil. Within this framework, the Community attaches great importance to the development of the best safety conditions for all our populations. This abandonment of oil in the production of electricity is being accompanied by the gradual replacement of oil in industry and in domestic use.
18.	Furthermore, the conversion of coal into synthetic oil and gas is being actively encouraged. Investments for the development of renewable sources such as solar and geo thermal energy, as well as longer-term research on thermonuclear fusion, complete the range of the Community's internal efforts.
19.	All the problems I have just mentioned transcend the mere regional scope of the Community itself. They are closely connected with the other major problem facing the world, that of the development and restructuring of international economic relations.
20.	I had an opportunity to make a clear statement of the views of the Community with regard to North South problems at the beginning of the eleventh special session of the General Assembly,  devoted to development, which has just concluded its work. I shall not dwell on this, therefore. However, I feel it necessary to recall briefly the position of the Community and its nine member States with regard to the outcome of the work of the General Assembly.
21.	Although, technically speaking, the General Assembly has not succeeded in bringing about a complete agreement, there can be no denying that, politically speaking, it has reconfirmed the fact that, in the extremely difficult circumstances which at present affect the international community, the North South dialogue is more necessary now than ever in order to ensure stability in international relations and to meet the needs of development.
22.	The Community is gratified at the fact that it has been possible to work out a text acceptable to all with regard to the new international development strategy, and it considers this as a definite success. It now remains for this session of the General Assembly formally to approve this text. Thus, the orientations and approaches it contains will inevitably underlie the actions of member States and institutions of the Community within the framework of their development policy.
23.	With regard to the global negotiations, I should like to make it absolutely clear here, first, that our Community is committed to global negotiations; that it is ready, as soon as possible, to pursue discussions in a positive spirit; and that it hopes that a consensus will be reached on the procedures and agenda in the course of this session of the General Assembly.
24.	Having mentioned the economic crisis situation in the world, I should like to tackle a subject that is particularly dear to the Community, that of the defence of human rights. In the countries of the European Community, citizens enjoy a political system that guarantees fundamental freedoms. It is natural, therefore, that our citizens should have an interest in the lot of those who are still denied these liberties. Human rights, in our view, embrace at once and indissolubly the right to the integrity of the human person and the right to enjoy civil and political liberties, as well as economic, social and cultural rights. We are convinced that human rights are an important element in international relations. Peace and stability in the world are, indeed, better safeguarded once they are based on respect for the rights of individuals and once the necessary changes and adaptations are brought about through the expression of the will of those most directly concerned. The right to self-determination certainly is an essential factor in international life, and the countries members of the Community would wish to reaffirm their commitment to this principle. The members regret therefore the numerous violations of human rights, whether they be wrongful imprisonment, torture, actions resulting in the disappearance of persons or persecution of the very defenders of human rights.
25.	I should like to lay particular stress on one of the fundamental rights of the human person, namely, the right of persons to live normally in their own country. Unfortunately, this right has often been trampled on and the need to seek refuge outside one's country has always existed, despite the efforts of the United Nations. The creation of the post of High Commissioner for Refugees illustrates this grim reality. But, in the course of the recent history of international relations, we have witnessed, unfortunately, the phenomenon of mass exodus, which affects whole groups of the population which are constrained to emigrate. We cannot justify such exoduses on the pretext that the departure of thousands of citizens is a voluntary act when we know that it is the intolerable conditions of life imposed on a minority or out and out repression that underlie that departure.
26.	In the view of the Community, these events constitute a violation of the most fundamental human rights. Furthermore, such a policy violates the rights of neighbouring countries by imposing on them an often overwhelming burden which imperils their own balance and thus prejudices their sovereignty. The members of the Community continue actively to oppose these practices because they believe that this means of pursuing a policy should be stopped and eliminated.
27.	Not content now with condemning this state of affairs, the members of the Community have exerted considerable efforts to come to the assistance of these uprooted populations. This assistance has been given both on an individual basis and out of the budgetary resources of the European Community. The Community hopes that as many Governments as possible will make their own contribution to this effort, which can, of course, at best only be a palliative. It is incumbent above all on the Governments responsible for these human tragedies to put an end to them.
28.	The members of the Community remain committed to detente, which they consider as global and indivisible. The events in Afghanistan, as well as the repeated violations of human rights by certain countries, have inevitably had a negative effect on the situation of detente and, therefore, on the process of the Conference on Security and Cooperation in Europe,' which the Community continues to consider extremely important.
29.	The Madrid meeting,  a new stage in this process after that at Belgrade in 19771978,  is going to begin its work within six weeks in an international climate which, unfortunately will be far from propitious. This fact will not discourage the members of the Community from doing everything in their power to contribute to its success, which will, in their view, depend on the following two conditions: all signatory States must be ready to participate in a frank and profound discussion of the respect accorded the principles of the Final Act  and the implementation of its provisions; these same States must also demonstrate genuine political will to take part in the examination of proposals designed to improve concretely and substantially the application of the provisions of all the elements of the Final Act.
30.	In the view of the Community, the tasks of nuclear disarmament as well as those of conventional disarmament must continue to figure among the highest priorities of our Organization, In this regard, the consensus which has emerged with regard to the results of the first special session of the General Assembly devoted to disarmament, in 1978, has constituted a positive factor. The Final Document adopted on that occasion must continue to guide us in our work.
31.	The deliberations of the Disarmament Commission are of undeniable interest from this standpoint. The recommendations adopted by this Commission will certainly provide a useful contribution to our work,
32.	The members of the Community are gratified, furthermore, at the agreement that was worked out at Geneva during the spring session of the Committee on Disarmament on the creation of four working groups. We think that the work of those groups should enable the Committee to make progress in negotiations, in particular in regard to the important and difficult question of banning the manufacture and stockpiling of chemical weapons.
33.	Furthermore, the Community wishes to welcome the conclusion of the work of the group of governmental experts whose task it was to assist the secretary General in the study of all aspects of regional disarmament, the results of which will be submitted to the General Assembly at this session.
34.	The spring of 1981 will mark the beginning of the process of preparations for the second special session that our Assembly has decided to devote to disarmament. Here, on behalf of our Community, I should like to stress that we will spare no effort in seeing to it that this session makes a positive contribution to peace and security, which is something that all members expect of it.
35.	The African continent during the past year has been the scene of some remarkable events. The international community fortunately has been able to note that certain African countries have made real progress towards democracy. Furthermore, recent history demonstrates that Africa is confronting with growing confidence the complexity of the problems that that continent has to face. The members of the Community note this evolution with satisfaction, because they are convinced that the best way of ensuring peace in Africa lies in the action of the African countries themselves, and in particular in their cooperation in the Organization of African Unity. Therefore, the members of the Community are convinced that only a debate free of outside interference can bring about lasting stability in Africa.
36.	In the same spirit, the European Community welcomes the willingness manifested by the African countries to set up systems of continental or regional cooperation and integration. The most recent initiative in this context was that recently decided upon by nine African countries at Lusaka.
37.	The settlement of the Zimbabwe crisis constitutes a particularly positive element. Thanks to the joint and tenacious action on the part of all those concerned, it was possible to bring about a peaceful solution. The members of the Community once again convey their congratulations to that country on its admission into our Organization, an admission that was awaited with impatience for some years. They are convinced that the process embarked upon in Zimbabwe shows that it is not Utopian to conceive of a multiracial State in southern Africa based on the equality of all its citizens. We express the hope that this solution will serve as an example, in particular with regard to the establishment of the independence of Namibia and the abolition' of apartheid in South Africa.
38.	Despite these encouraging developments, it is appropriate to note that, unfortunately, the search for a greater measure of political stability has given rise to clashes and, indeed, acts of actual warfare often involving the exodus of large masses of the population. In sub-Saharan Africa, vast regions have, furthermore, once again fallen victim to drought. These combined phenomena exacerbate even further the tragedy of the refugees in Africa.
39.	With regard to Namibia, the members of the Community continue to be concerned at the slow rate of the search for a peaceful solution that should lead to the independence of that country, in accordance with Security Council resolution 385 (1976). Taking note of the recent South African response8 to the letter from the Secretary General,' they regret very much indeed the delay in the application of the United Nations plan, adopted under Security Council resolution 435 (1978), a delay for which South Africa cannot deny that it has a certain responsibility. In the view of the Community, it is essential to sustain the efforts of the secretary General and of the contact group of the five Western Powers and the frontline States so that the plan worked out within our Organization may be applied. The members of the Community stress the unacceptable nature of an internal settlement that would not guarantee lasting peace in the region. Furthermore, they wish to remind the Assembly that they do not recognize the body known as the "Council of Ministers" set up at the beginning of July, which has no legal basis and is incompatible with the United Nations settlement plan.
40.	The policy of apartheid pursued in South Africa is a matter of profound concern to our Community. The members of the Community vigorously condemn that system based upon institutionalized racism and regret that it should be maintained in an authoritarian way in spite of clear-cut disapproval and opposition. They regret that the internal debate, which they followed with interest, has not made it possible so tar to bring about real progress towards creating a more just society. The members stress that the persistence of that situation will entail a growth of tension, thus jeopardizing the chances of an equitable and lasting solution.
41.	In their statement of 28 July 1980, the members of the Community publicly expressed their satisfaction at the encouraging nature of the initial results of the implementation by European companies of the code of conduct adopted by the States of the European Community in September 1977. They have no doubt that progress can still be made in defining and applying that instrument within the framework of the struggle against racial discrimination. The members recall their commitment as a European Community to the promotion of positive and peaceful development in South Africa that would put an end to the policy of apartheid in that country.
42.	The democratization process requires courage and determination on the part of the countries of Latin America also. The members of the Community attach value to that process and also to the elimination of violence from political life. In that regard, it is to be regretted that there has been an absence of significant progress in many cases and also that obstacles have been placed on the road to democracy when the establishment of democracy seemed assured,
43.	In the face of those events, the Community welcomes the path chosen by Peru and also the encouraging attempts at regrouping on a regional basis. The assistance of Europe, itself committed to a similar process, will not be lacking, in particular for the democratic States members of the Andean Pact.  Europe is aware of its traditional ties with Latin America and we are therefore keenly interested in seeking ways and means of strengthening our economic and political relations with it.
44.	In Asia the situation continues to deteriorate seriously. While only last year that region was the scene of just one major hotbed of tension, that is to say the IndoChinese peninsula, we now have to add a second, Afghanistan. Underlying the two conflicts, we find the flagrant violation of the principles contained in our Charter, which is the basis of our Organization, that is the right of peoples to self-determination and the principle of non-intervention in the internal affairs of another State. Those rules of international life have been and continue to be violated unacceptably by States which take advantage of their military superiority in order to establish their spheres of influence, even at the risk of jeopardizing peace and stability. Such a policy stems from concepts which the community of nations had believed obsolete. Unfortunately, the lessons of history do not seem to have always been understood by everyone.
45.	At the thirty-fourth session of the General Assembly following an initiative by the ASEAN countries, a resolution was adopted by a very large majority condemning the invasion of Kampuchea and calling for the withdrawal of all foreign occupation forces from that country. That resolution was not complied with in any way, and if the food situation of the Khmer people inside the country or on the frontier with Thailand has slightly improved over the last few months, the political situation, as we know, has not changed.
46.	The members of the Community recall their determination to see a continuation of international assistance by sea, air and land. They encourage the secretary General to persevere in his contacts with international aid organizations in order to ensure that food is provided to the peoples that have so shamefully been uprooted and left to starve. The Community is convinced that only a political solution can bring about stability in the region and they appeal to all parties to the conflict to make possible a solution along the lines of General Assembly resolution 34/22. In that regard, the withdrawal of the Vietnamese troops occupying Cambodian territory is an indispensable condition. In the view of the Community such a solution should be based upon the existence of an independent and neutral Cambodia, with a genuinely representative Government that would have friendly relations with all countries in the region.
47.	In Afghanistan, nine months after the Soviet invasion, resistance continues. Fierce fighting is going on between underequipped patriots and a foreign army equipped with highly sophisticated material. In spite of the disproportion of forces, it does not seem likely that there will be an early end to the conflict. Last January, the General Assembly adopted by an overwhelming majority a resolution calling for the cessation of the invasion of Afghanistan. In order to permit the reestablishment of a situation in accordance with that resolution, which has not yet been complied with, the Community.it will be remembered, put forward the concept of a neutral and nonaligned Afghanistan outside the competition among the great Powers. To that end, the great Powers and the neighbouring States should undertake to respect the sovereignty and integrity of Afghanistan, to abstain from interference in its internal affairs and to refrain from establishing any form of presence or military association with it.
48.	Further efforts to promote a solution to the conflict have been undertaken by the Islamic Conference, particularly following the creation by it of a special commission to explore the possibilities of bringing about a political settlement with all the parties concerned. The members of the Community express once again the hope that it will be possible to avoid the indefinite continuation of this particularly cruel war through a solution in keeping with the resolution by our Assembly providing for the withdrawal of Soviet troops and the free exercise by the Afghan people of their right to determine their own future.
49.	The members of the Community have frequently repeated that they fully respect the independence of Iran and the right of the Iranian people to determine their own future. I repeat that before this Assembly: the members of the Community are definitely motivated by the sincere desire to achieve good relations with the Islamic Republic of Iran, which has embarked upon a new phase in its history. I regret, however, to have to add that, unfortunately, the major obstacle to such relations is still constituted by the problem of the hostages.
50.	On behalf of the Community, it is my duty to say before this Assembly, one of the major goals of which is to promote peace and to create the necessary conditions for the maintenance of justice and respect for the obligations engendered by treaties and other sources of international law, how much the Community is concerned by the continued detention of the American hostages in Iran. The Iranian authorities persist, unfortunately, in ignoring the unambiguous appeal issued by the Security Council in its resolution 461 (1979) and the judgement of 24 May 1980 handed down by the International Court of Justice." In the face of the continued detention of the hostages, the countries members of the Community, like other countries, have felt prompted to reflect in concrete measures their profound disapproval of this flagrant violation of international law.
51.	At a time when the Islamic Republic of Iran has established democratic institutions and the new Government has taken office, the European Community and, I believe, the whole international community hope that this question will be resolved, that the hostages will be freed and that Iran will respect all obligations of international law, particularly those ensuring the protection of foreigners residing in that country.
52.	Is there any need for me to state that the immunity of diplomatic personnel is the very basis of secure and normal relations among the peoples of the world community? Furthermore, the general respect for human rights in that country too remains a subject of concern in Europe. Unfortunately, the recent acts of war between Iran and Iraq can only serve to aggravate tension dangerously and make the normalization of the situation even more difficult.
53.	Since the thirty-fourth session of the General Assembly, the situation in the Middle East has deteriorated dangerously. In the last few months, problems relating to that situation have been dealt with by the Security Council eight times and have been the subject of an emergency special session of the General Assembly. The steady increase in tension and the hardening of positions on all sides make it all the more necessary and urgent to find a global solution to the Israeli Arab conflict. The time has come therefore to abandon the language of violence and replace it by that of dialogue, a dialogue among all the parties concerned on the conditions and modalities for the restoration of peace.
54.	A year ago, the Irish Foreign Minister, speaking on behalf of the Community, noted with satisfaction the progress achieved in the improvement of relations between Egypt and Israel following the signing of the Camp David agreements. So far those agreements—and we recognize their great merit with regard to Egyptian-Israeli relations, particularly in that they have made it possible for the bulk of Sinai to be evacuated in compliance with Security Council resolution 242 (1967)—have nevertheless not yielded the desired results, particularly with regard to the promotion of a just, lasting and global peace settlement involving all the parties concerned, which is, after all, our ultimate objective.
55.	For years now, the members of the Community have persistently recalled at this rostrum and elsewhere that such a settlement must be based essentially on Security Council resolutions 242 (1967) and 338 (1973), applied in all their parts and to all the parties concerned, as well as on the basis of the principles which they have stipulated on various occasions. Disturbed at the development of the situation in the region and aware of the particular role imposed upon them by the traditional ties and common interests which link Europe with that part of the world, the Heads of State and Government of the Community published at Venice, on 13 June last, a declaration bringing their position up to date and stating their intention fully to fulfil the particular role incumbent upon them and to work more specifically for peace, as is stated in our Venice declaration, the time has come to promote the recognition and implementation of the two principles acknowledged by the entire international community, namely, the right to existence and security of all States in the region, including Israel, and justice for all peoples, which entails recognition of the legitimate rights of the Palestinian people.
56.	From that twofold requirement flow logically all the consequences, including the right of all countries in the region to live in peace within secure, recognized and guaranteed frontiers. The guarantees of a peace settlement must be provided by our Organization on the decision of the Security Council and, if necessary, on the basis of other mutually agreed upon procedures. The members of the Community declare their readiness to participate within the context of a global settlement in a system of concrete and binding international guarantees, in the area itself.
57.	Furthermore, the Palestinian problem, which is not a mere refugee problem, must finally find a just solution. The Palestinian people, which is conscious of its existence as such, must be enabled, by an appropriate process defined within the global framework of the peace settlement, to exercise fully its right to self-determination,
58.	The solution of the Middle East problem consists in reconciling and bringing about the coexistence of two essential realities: the State of Israel and the Palestinian people. Consequently, recognition of Israel's right to exist and implementation of the right of the Palestinian people to self-determination will be the very basis of negotiations which should lead to a global peace settlement.
59.	Israel must therefore put an end to the territorial occupation that it has maintained since 1967. In this regard, the Israeli settlements represent a serious obstacle to the peace process. The members of the Community consider that those settlements and the demographic modifications and, I would even say, changes in property ownership in the occupied Arab territories are illegal under international law. Similarly, in view of the particular importance of the question of Jerusalem for all the parties to the conflict, the Community will accept no unilateral initiative aimed at changing the status of that city and stresses that any agreement on the subject must guarantee freedom of access to all Holy Places.
60.	Finally, anxious to put an end to violence, the Community considers that only the renunciation of the use or threat of use of force by all the parties can create a climate of confidence in the region and constitute a fundamental element in a global settlement of the Middle East conflict. Such a settlement presupposes, of course, the adherence and assistance of all the parties concerned. The principles to which I have just referred are incumbent upon all the parties concerned, without exception, including the Palestinian people and the Palestine Liberation Organization [PLO], which should be associated in the negotiations.
61.	That is the position of the countries of the European Community, and it is on that basis that they will strive to contribute actively to the search for a peace settlement in the Middle East.
62.	According to the Venice declaration, the nine Governments of the European Community have decided to make the necessary contacts with all the parties concerned. Those contacts should be aimed at securing information on the position of the various' parties’ vis a vis the principles laid down in the declaration of 13 June and, in the light of the results of those consultations, determining the form which a European initiative should take.
63.	The contact mission on which I have just embarked in accordance with that declaration has taken me to the following countries: Tunisia, where I met the authorities of that country and the secretary General of the League of Arab States, Israel, Lebanon, where I was in touch with the Lebanese Government, Mr. Yasser Arafat, Chairman of the Executive Council of the PLO, and representatives of the different communities—Syria, Jordan, Kuwait, Iraq, Saudi Arabia and Egypt. Furthermore, I have also had talks with the Palestinian side, with the Cardinal Secretary of State of the Vatican and with the United States Secretary of State. At the end of this month—in a few days' time, that is—I hope to meet some local Palestinian representatives in the occupied territories.
64.	I should like to thank all those who have received me—the governmental authorities and the representatives of the various organizations and communities—for their courteous and even warm welcome, the interest which, without exception, they have shown in the European mission and their appreciation of the role that Europe is playing in that part of the world.
65.	There is no need for me to say that the principles enumerated in the Venice declaration, which underlie the contact mission, are only partially and unequally accepted throughout the world. But the members of the Community are confident that the sincerity of their intentions and their determination to contribute to a solution of the conflict will be recognized and appreciated by all those concerned.
66.	The conclusions of the European contact mission can only be drawn when it comes to an end. However, it is possible now to make a certain number of comments.
67.	First, I have noted the concern, even the distress, of those with whom I have spoken at developments over recent months. This has led most of the leaders whom I have met to insist on urgent and decisive action in favour of peace. In Israel, the need for security is clearly more than a strictly military concept and is in keeping with an aspiration which is profoundly resented by the Arabs in the immediate vicinity and continues to be denied. However, that need for security is not exclusively an Israeli concern; it is something which is very much felt throughout the region, in particular by the Arab countries which are neighbours of Israel and among the Palestinian people in the occupied territories.
68.	Secondly, I have noted that all the Arab countries and the Palestinians unanimously consider Israel's withdrawal from the occupied territories and the right to self-determination of the Palestinian people to be two fundamental principles. This requirement, I feet, is part of a deeply felt demand for justice. That is why the creation of settlements and the recent law passed by the Israeli parliament declaring Jerusalem the capital of Israel are particularly resented by the Arabs. Each of the parties directly concerned categorically rejects an imposed solution prepared without its participation. That, of course, applies particularly to Israel and the Palestinians.
69.	I should like to inform this Assembly of a personal reaction. The sight of so much human suffering and so much effort wasted on war, and thus lost to the cause of peace, should encourage us to work even harder for a solution of the conflict.
70.	The indications which I was able to garner in the course of my mission confirm the line which the members of the Community hitherto have been following. It has seemed more than ever true that only a global settlement can bring about a just and lasting peace in the Middle East. This means that all parties concerned must be associated in the negotiation but also, as everyone must concede, that the problem of Israel and that of the Palestinian people are indissolubly linked.
71.	There is no point in trying to solve those two problems independently of each other. That is why the members of the Community believe it to be necessary for Israel clearly to manifest its intention to put an end to the territorial occupation which it has maintained since the conflict of 1967. The conditions in which this evacuation would be brought about and the guarantees with which it would be accompanied should be the subject of negotiation. In the meantime, Israel should refrain from creating any faits accomplis by installing further settlements which could only serve to erect new obstacles to the search for an agreement.
72.	At the same time, the Arab countries and the Palestinians must explicitly recognize Israel's right to exist. Within the framework of a peace settlement, the Palestine people should be placed in a position to take an unhindered decision, through the exercise of its right to self-determination, as to its future national identity.
73.	I shall conclude by stressing the keen concern of the European countries in the face of the situation prevailing in Lebanon, particularly in southern Lebanon. As the members of the Community stressed in their declaration on Lebanon, they wish to
reaffirm their total and unswerving solidarity with this friendly country, the balance of which remains dangerously threatened by confrontations in the region, and wish to repeat their urgent appeal to all countries and parties concerned to put an end to any act which may jeopardize the independence, sovereignty and territorial integrity of Lebanon and the authority of its Government. The Community will support any action and any initiative likely to return peace, security and stability to Lebanon, which is an essential factor for balance in the region.
74.	It has emerged from the contacts which I have had with the Lebanese authorities and with the other parties that the problem of Lebanon is directly connected with the problem of the Middle East, taken over all, and particularly the Palestinian problem. The international community cannot, however, refrain from reacting right now, regardless of the overall Israeli conflict, to the prejudice which has been done to the very existence of the Lebanese State in its internationally recognized frontiers.
75.	Following the recent events in southern Lebanon, the members of the Community thought it necessary to state publicly their profound concern and to issue a warning against any endeavour which might be prejudicial to Lebanon's sovereignty, unity and territorial integrity and which would entail the gravest consequences for that country and the entire region.
76.	These events have hindered the role of UNIFIL, to which four countries of the Community have been making an appreciable contribution. In their Luxembourg declaration on 22 April 1980, the Community stressed the need for all parties concerned to make it possible for UNIFIL to perform fully the tasks which have been entrusted to it, including the carrying out of monitoring work right up to the international frontier. These events also have contributed to an aggravation of the situation in the region and are contrary to the efforts undertaken, by the European Community in particular, to restore peace in the Middle East.
77.	The Community wishes to call on all parties to demonstrate the greatest restraint and to refrain from any action or any position which is liable to negate the chances of a return to a just and lasting peace in the Middle East.
78.	These efforts, in conclusion, are going on and will continue. The contacts which I have had so far have been very positive and provide us with some very useful indications. We are studying them most attentively in the desire to take some effective action for peace. The objective today is for the countries members of the European Community, on the basis of these reflections, to work out orientations and concrete proposals which will mark the role of Europe in the search for the implementation of a peace settlement in the Middle East.
79.	In the meantime, we appeal to all parties concerned to refrain in the months to come from any acts or statements which may serve to inflame a situation which is already very disturbing and which may serve to destroy the minimum of confidence and tranquillity which we the members of the United Nations need so much in the search for peace.
80.	Another problem which affects the Community is the Cyprus conflict. It was therefore with great satisfaction that we learned that the intercommunal talks resumed, at Nicosia, in the presence of the representative of the Secretary General. The Community wishes to express the hope that the conversations will lead to a just and lasting settlement in keeping with the needs and aspirations of the parties. I have personally had an opportunity to express to the highest leaders of the two communities Europe's desire finally to see these negotiations making substantial progress. We should like to thank Mr. Waldheim for his efforts to this end. We also believe that, pending a final settlement of the dispute, it is indispensable for calm to be maintained in the island.
81.	Permit me now to deal with certain questions concerning the functioning of our Organization.
82.	The countries members of the Community are of the view that the representativeness of our Organization is a primary question. The authors of the Charter constantly are at pains to take into account at the same time the principle of the universality of our Organization, the needs for equitable geographic distribution and the maintenance of a balance among its organs. The members of the Community are profoundly convinced that we should be particularly cautious and careful before doing anything to affect these balances, and it is in the interest of all Members of the United Nations to weigh most carefully the advantages liable to follow from an institutional reform against the disadvantages which it might entail. They think that it will be essential in the future to avoid anything which may do damage to the foundations of our Organization. Furthermore, an independent and effective Secretariat, in accordance with Articles 100 and 101 of the Charter, is indispensable. It is necessary, therefore, to give considerable thought to ways of bringing about a genuine and lasting consensus before effecting any changes in the Secretariat, particularly those which may touch upon its effectiveness.
83.	In the face of the economic difficulties engendered by the world crisis, the problem of allocating funds to the United Nations is one faced by all Member States. The members of the Community think that the United Nations should react positively to this climate of austerity by avoiding duplication and identifying activities which have now become outmoded with a view to eliminating them as far as possible, a real increase in the budget might not even be necessary. It goes without saying that strict respect for the financial rules of our Organization should be assured.
84.	Peacekeeping operations constitute a particularly important task of the United Nations. The members of the Community declare themselves ready to support efforts of the United Nations in this field and to participate in these measures to the extent that they are able. They appeal to all the parties concerned to see to it that they permit effective functioning of these operations according to the directives laid down in our resolutions. In this regard, it is appropriate to mention once again the difficult position of UNIFIL to which four States members of the European Community provide selfless contributions.
85.	I have just set forth at some length the common positions of the nine members of the European Community on major world problems. I do not wish to add to this any national considerations, essentially because Luxembourg is fully within the European Community and fully supports its activities. I feel it important, however, to state two personal points of view.
86.	A month ago, I carried out a contact mission in the Middle East, in the course of which I collected a mass of information and impressions about the Israeli Arab conflict. I did so as emissary of the European Community and I spoke as such. I now wish to express a pressing appeal for reason and to call on all the parties concerned to demonstrate a spirit of conciliation. Time is not in favour of anyone. Those who believe that the consolidation of illegitimate territorial gains will ensure their security are seriously mistaken. Also mistaken are those who believe that preconditions or refusal to discuss with the adversary may be an advantage to them. Either of these ways will inevitably lead to confrontation, in which we shall all be the losers. I address a pressing appeal to all to contribute to this climate of confidence which alone will make it possible to emerge from the circle of violence and make progress towards a solution based not only on justice and law but also on mutual understanding. All those outside parties too would be mistaken if they believed that any possible advantage could be derived from deliberately maintaining tension. They run the risk of ending up like the sorcerer's apprentice.
87.	Fundamentally, the security of all parties depends much less on a square kilometre more or less or the conquest of any strategic positions than the acceptance by all of the crucial fact that in the future the two communities will be living together in peace and confidence in this part of the world which is so important in history.
88.	I should like also to say a few words on the eleventh special session of our Assembly, devoted to development, which was just concluded a week ago. I will not bow to my initial inclination, which would be somewhat bitter in the face of the scanty results achieved, nor will I make any comments of disillusionment as to the attitude of certain countries which did not believe that they were able to keep in line with the general trend of opinion. It is up to each Government to take its own responsibilities and in all independence to judge the positions which it wants to adopt.
89.	As Chairman of the Council of Ministers of the European Community, I should like to say how sorry I am that the Community has been unable fully to assume the generous and dynamic role which it had usually played. I must say that I am disappointed.
90.	The important thing, however—and I turn towards the future—is what happens at the thirty-fifth session of the Assembly as a result of the eleventh special session. It seems to me essential for the future of humanity that concrete steps be taken with a view to narrowing the gap between the rich and I he poor on the world level. The opportunities, however slender, offered by the eleventh special session must be fully seized and exploited by all, primarily by the affluent countries, whether they be industrialized countries, whatever their economic system, or those States members of the Group of 77 which, because of their natural wealth, rank among the richest countries in the world.
91. These two comments which I have just made on behalf of my own country relate to the two fundamental tasks of our Organization, namely, to ensure peace and to reduce economic inequalities throughout the world. Important progress on those two levels is necessary, but the small positive steps already taken, thanks to the work done here, provide ample justification for this meeting of 154 countries. It is my conviction and hope that progress will indeed be made if we all cooperate.
